Name: COMMISSION REGULATION (EEC) No 3026/93 of 29 October 1993 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community
 Type: Regulation
 Subject Matter: trade;  plant product;  tariff policy;  international trade
 Date Published: nan

 30 . 10 . 93 Official Journal of the European Communities No L 270/71 COMMISSION REGULATION (EEC) No 3026/93 of 29 October 1993 amending Regulation (EEC) No 1442/93 laying down detailed rules for the application of the arrangements for importing bananas into the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organization of the market in bananas ('), and in particular Article 20 thereof, Whereas Commission Regulation (EEC) No 1442/93 (2), as last amended by Commission Regulation (EEC) No 2009/93 (3), lays down the detailed rules for the appli ­ cation of the arrangements for importing bananas into the Community ; Whereas the allocation of final quantities to Category A and Category B operators under the tariff quota during the second half of 1993 on the basis of reference data concerning the years 1989 to 1991 required an extension of the time limits to permit an in-depth examination of the information supplied by the Member States in colla ­ boration with the Commission in order to ensure that the rules were correctly applied ; whereas an initial examina ­ tion of the reference data for 1990 to 1992 indicates that similar difficulties will be encountered in determining the quantities to be allocated to operators for 1 994 ; whereas the date laid down in Article 6 of Regulation (EEC) No 1442/93 for the notification of the quantities allocated to Category A and Category B operators for 1994 should be put back from 1 to 22 November 1 993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 6 of Regulation (EEC) No 1442/93, the date 1 November 1993 is hereby replaced by that of 22 November 1993 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1993 . For the Commission Rene STE1CHEN Member of the Commission (') OJ No L 47, 25. 2. 1993 , p . 1 . (2) OJ No L 142, 12 . 6 . 1993, p . 6 . (3) OJ No L 182, 24. 7. 1993, p. 46 .